Exhibit 10.1

Execution Copy

CONSULTING SERVICES AGREEMENT

This CONSULTING SERVICES AGREEMENT (this “Agreement”), dated as of September 24,
2013, is entered into by and between EveryWare Global, Inc., a Delaware
corporation (the “Company”) and Monomoy Capital Management, L.P., a Delaware
limited partnership (the “Consultant”). The Company and Consultant are referred
to herein as the “Parties”.

W I T N E S S E T H:

WHEREAS, the Consultant has been providing certain business, financial
management and related consulting services (the “Services”) to the Company and
its direct and indirect subsidiaries (the “Subsidiaries”) since the consummation
of the transactions contemplated by that certain Business Combination Agreement
and Plan of Merger, dated as of January 31, 2013, by and among ROI Acquisition
Corp., ROI Merger Sub Corp., ROI Merger Sub LLC and the Company, and the Company
and its Subsidiaries desire to continue to receive Services from the Consultant
and to obtain the benefits of the experience and knowledge of the Consultant;

WHEREAS, the Consultant desires to continue to provide the Services to the
Company and its Subsidiaries pursuant to the terms of this Agreement and the
Parties have elected to enter into this Agreement to memorialize the provision
of the Services as set forth herein; and

WHEREAS, in accordance with the Company’s related party transactions policy, the
Audit Committee (as defined below) has reviewed and approved of the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Company and the Consultant hereby agree as follows:

1. Agreement; Term.

(a) The Company and the Subsidiaries have requested that from time to time the
Consultant perform the Services for the Company and the Subsidiaries. To the
extent the Consultant performs such Services for the Company and/or any
Subsidiary, unless otherwise specified in writing, the terms and conditions
under which the Consultant will provide such Services are specified herein. The
Parties agree and acknowledge that the Consultant shall have no obligation to
perform any such Services except as agreed to by the Consultant from time to
time.

(b) It is expressly understood and agreed that the Consultant shall devote only
so much time, and shall consult with and advise the officers and directors of
the Company and/or any Subsidiary only to such extent and at such times and
places as may be mutually agreed by the Company and/or such Subsidiary and the
Consultant. The Consultant shall be free to provide similar Services to such
other business enterprises or activities as the Consultant may deem fit without
any limitation or restriction whatsoever. Except as set forth in Section 2(b) or
any future agreement between the Parties, the Consultant will provide and devote
to the performance of this Agreement such partners, employees and agents of the
Consultant as it shall deem appropriate to the furnishing of the Services
mutually agreed upon by the Company and the Consultant; it being understood
that, except as set forth in Section 2(b), no minimum number of hours is
required to be devoted by the Consultant on a weekly, monthly, annual or other
basis.



--------------------------------------------------------------------------------

(c) The term of this Agreement shall commence on the date hereof (the “Effective
Date”) and shall terminate on the date which is three (3) months following the
Effective Date, and shall be extended automatically thereafter on a
month-to-month basis (such period of time, the “Term”); provided that either
Party may elect in writing to terminate this Agreement upon ten (10) days prior
written notice of the expiration of the current or extended Term.
Notwithstanding any other provisions hereof, (A) the Company’s obligation to pay
amounts due with respect to periods prior to the termination hereof and (B) the
provisions of Sections 3 through 21 hereof, in each case shall survive any
termination of this Agreement.

2. Compensation and Expenses.

(a) Except as contemplated hereby or as approved by the Audit Committee (the
“Audit Committee”) of the board of directors (the “Board”) of the Company, the
Company shall have no obligation to pay the Consultant and/or any of its
affiliates (other than, for the avoidance of doubt, the Company and the
Subsidiaries) (each, a “Consultant Affiliate”) any fees for the Services
rendered hereunder and all matters related thereto (the “Consulting Fees”).

(b) Subject to the terms of the Credit Agreements, the Company will pay the
Consultant a monthly fee in an aggregate amount of $35,700.00 for certain
Services provided by Steve Pallotta (“Pallotta”) (as assigned by the Special
Projects Committee of the Board or the Chief Executive Officer), including,
without limitation, (i) advice and consultation regarding the integration of,
and operational support related to, current and potential acquisitions
identified by the Chief Executive Officer or the Special Projects Committee of
the Board, (ii) advice and consultation regarding supply chain management in the
United Kingdom and Brazil, (iii) advice and consultation regarding the Company’s
e-commerce business, and (iv) advice and consultation regarding the selection of
a third-party logistics provider (“3PL”) in Brazil, as well as the
implementation of distribution and logistical operations in Brazil with the
selected 3PL. During the Term, Pallotta shall provide at least fifty (50) hours
of Services per week to the Company.

(c) Subject to the terms of the Credit Agreements and the Company’s expense
reimbursement and travel policy, the Company shall reimburse, or cause the
Subsidiaries to reimburse, the Consultant, any Consultant Affiliate or any of
their respective members, managers, partners, directors, officers, employees or
agents from time to time at the request of such party for the cost of all
reasonable out-of-pocket fees and expenses incurred by such party in the
performance of the Services rendered hereunder and all matters related thereto
(the “Consultant Expenses”). Such out-of-pocket costs shall include the costs of
airfare, lodging and transportation for the Company’s or any Subsidiary’s
benefit and will not exceed $20,000 of unreimbursed expenses at any time. For
the avoidance of doubt, reimbursement of such Consultant Expenses shall not be
conditioned on the approval of the Audit Committee and shall be in addition to
any Consulting Fees payable hereunder. The aforementioned Consulting Fees and
Consultant Expenses (together, the “Fees”) will be payable promptly, but, in no
event more than fifteen (15) business days following the date which Consultant
or any Consultant Affiliate submits to the Company an invoice for such fees and
expenses (which may be more than once per month).

 

2



--------------------------------------------------------------------------------

(e) For purposes of this Agreement, the term “Credit Agreements” shall mean,
collectively, (i) the Term Loan Agreement, dated as of May 21, 2013, by and
among Anchor Hocking, LLC, Oneida Ltd., Universal Tabletop, Inc., Deutsche Bank
Securities Inc., Jefferies Finance LLC and the other parties thereto (as
amended, supplemented or otherwise modified from time to time in accordance with
its terms, including any agreements that govern replacements, refinancing or
substitutions thereof), and (ii) the Second Amended and Restated Loan and
Security Agreement, dated as of May 21, 2013, by and among Wells Fargo Bank, NA,
Oneida Ltd., Anchor Hocking, LLC, Universal Tabletop, Inc., Wells Fargo Capital
Finance, LLC and each of the other financial institutions party thereto (as
amended, supplemented or otherwise modified from time to time in accordance with
its terms, including any agreements that govern replacements, refinancing or
substitutions thereof).

3. Relationship of the Parties. The Consultant is providing the Services
hereunder as an independent contractor. Nothing in this Agreement shall be
deemed to constitute the Parties hereto as joint venturers, alter egos, partners
or participants in an unincorporated business or other separate entity, nor in
any manner create any employer-employee or principal-agent relationship between
the Company and/or any of the Subsidiaries on the one hand, and the Consultant
or any of the Consultant’s members, managers, agents, sub-contractors, officers
or employees on the other hand (notwithstanding the fact that the Company and
the Consultant may have in common any officers, directors, stockholders,
members, managers, employees, or other personnel).

4. Directors and Officers. Nothing in this Agreement shall be construed to
relieve the directors or officers of the Company or any of the Subsidiaries from
the performance of their respective duties or limit the exercise of their powers
in accordance with the Company’s or such Subsidiary’s, as applicable, charter,
bylaws, operating agreement, other constituent documents, applicable law, or
otherwise. The activities of the Company and each of the Subsidiaries shall at
all times be subject to the control and direction of their respective directors,
managers and officers. The Company and the Subsidiaries reserve the right to
make all decisions with regard to any matter upon which the Consultant or any
Consultant Affiliate has rendered its advice and consultation. The Parties
expressly acknowledge and agree that the Consultant is being engaged by the
Company to provide the Services to the Company and the Subsidiaries, for which
the Consultant will be compensated pursuant to the terms of this Agreement. The
Consultant shall not, and shall have no authority to, control the Company or any
of the Subsidiaries or the Company’s or any of the Subsidiaries’ day-to-day
operations, whether through the performance of the Consultant’s duties hereunder
or otherwise. The Company’s and each of the Subsidiaries’ directors, managers,
officers and employees shall retain all responsibility for the Company or such
Subsidiary, as applicable, and its operations as and to the extent required by
the Company’s or such Subsidiary’s charter, bylaws, operating agreement, other
constituent documents, and applicable law, rule or regulation.

5. Limitation of Liability. Neither the Consultant nor any of its affiliates,
nor any of their respective past, current or future members, managers, partners,
directors, officers, employees, agents and/or controlling persons, nor any
successor by operation of law (including by merger) of any such person, nor any
entity that acquires all or substantially all of the assets of any such person
in a single transaction or series of related transactions (all of the foregoing,
collectively, the “Consultant Indemnitees”) shall be liable to the Company or
any of the Subsidiaries or their respective affiliates or any of the security
holders or creditors of the

 

3



--------------------------------------------------------------------------------

Company or any of its affiliates for any damage, loss, liability, deficiency,
diminution in value, action, suit, claim, proceeding, investigation, audit,
demand, assessment, fine, judgment, cost or other expense (including, without
limitation, legal fees and expenses) (collectively “Liabilities”) directly or
indirectly (whether based in contract, tort or otherwise) arising out of,
related to, caused by, based upon or in connection with the performance of the
Services contemplated by this Agreement (including pursuant to any subsequent
engagement of the Consultant hereunder) except to the extent that such Liability
shall have been finally determined by a court of competent jurisdiction to have
resulted directly and primarily from the fraud, bad faith, gross negligence or
willful misconduct of such person. The Consultant makes no representations or
warranties, express or implied, in respect of the Services provided by any
Consultant Indemnitee. In no event will any Consultant Indemnitee be liable to
(i) the Company or any of the Subsidiaries or their respective affiliates
(x) for any special, indirect, punitive, incidental or consequential damages,
including, without limitation, loss of profits or savings or lost business,
whether or not such damages are foreseeable or such Consultant Indemnitee has
been advised of the possibility of such damages or (y) in respect of any
Liabilities relating to any third party claims (whether based in contract, tort
or otherwise), except as set forth in Section 6 below or (ii) to any of the
security holders or creditors of the Company for any Liability whatsoever. Under
no circumstances will the aggregate of any and all Liabilities of the Consultant
Indemnitees exceed the aggregate of the fees actually paid to the Consultant
hereunder.

6. Indemnification; Advancement.

(a) The Company and the Subsidiaries shall jointly and severally reimburse,
defend, indemnify and hold the Consultant Indemnitees, and each of them,
harmless from and against any Liabilities arising out of, related to, caused by,
based upon or in connection with (a) any act or omission of, or on behalf of,
the Company, any of the Subsidiaries, the Consultant or any of the Consultant
Indemnitees, except to the extent such Liability shall have been finally
determined by a court of competent jurisdiction to have resulted directly and
primarily from the fraud, bad faith, gross negligence or willful misconduct of
the person seeking indemnification, or (b) any act or omission made at the
direction of the Company or any of the Subsidiaries (collectively, the items in
(a) and (b) above, “Claims”). The Company and the Subsidiaries shall jointly and
severally defend at their own cost and expense any and all suits or actions
(just or unjust) which may be brought against the Company, any of the
Subsidiaries or any of their affiliates, or any Consultant Indemnitee or in
which any Consultant Indemnitee may be impleaded with others upon any Claims, or
upon any matter, directly or indirectly arising out of, related to, caused by,
based upon or in connection with this Agreement, the Services or the performance
(or failure of performance) hereof by any Consultant Indemnitee. Reasonable
expenses incurred by a Consultant Indemnitee entitled to be indemnified under
this Section 6 who was, is or is threatened to be made subject to a Claim shall
be paid by the Company in advance of the final disposition of the Claim upon
receipt of an undertaking by or on behalf of such Consultant Indemnitee to repay
such amount if it shall ultimately be determined that he, she or it is not
entitled to be indemnified by the Company and the Subsidiaries as set forth
herein. The Company hereby acknowledges that the Consultant Indemnitees have
certain rights to advancement and/or indemnification by certain affiliates of
Consultant (collectively, the “Fund Indemnitors”). The Company hereby agrees
(for itself and the Subsidiaries) that the Company and the Subsidiaries are the
indemnitor of first resort (i.e., each such person’s respective obligations to
the Consultant Indemnitees are primary and those of the Fund Indemnitors are
secondary), that the Company and the Subsidiaries are liable for the full amount
of payments of

 

4



--------------------------------------------------------------------------------

indemnification required by any organizational document of such entity or any
agreement to which such entity is a party, and that the Company (for itself and
the Subsidiaries) irrevocably and unconditionally waives any claims against the
Fund Indemnitors for contribution, subrogation, exoneration, reimbursement or
any other recovery of any kind for which it is liable pursuant to any
organizational document or agreement including this Agreement. The Company (for
itself and the Subsidiaries) further agrees that no payment for indemnification
by the Fund Indemnitors on behalf of any Consultant Indemnitee with respect to
any claim for which a Consultant Indemnitee has sought payment from it shall
affect the foregoing, and the Fund Indemnitors, to the extent of such payment,
shall be subrogated to all of the rights of recovery of such Consultant
Indemnitee against it.

(b) The Consultant shall reimburse, defend, indemnify and hold the Company and
the Subsidiaries harmless from and against any Liabilities arising out of,
related to, caused by, based upon or in connection with any act or omission of,
or on behalf of, the Company, any of the Subsidiaries, the Consultant or any of
the Consultant Indemnitees, to the extent such Liability shall have been finally
determined by a court of competent jurisdiction to have resulted directly and
primarily from the fraud, bad faith, gross negligence or willful misconduct of
the Consultant.

7. Notices. All notices, requests, demands and other communications permitted or
required to be given or delivered under or by reason of the provisions of this
Agreement shall be in writing and shall be deemed conclusively to have been
given (i) when personally delivered, (ii) when sent by facsimile (with hard copy
to follow) during a business day (or on the next business day if sent after the
close of normal business hours or on any non-business day), (iii) when sent by
electronic mail (with hard copy to follow) during a business day (or on the next
business day if sent after the close of normal business hours or on any
non-business day), (iv) one (1) business day after being sent by reputable
overnight express courier (charges prepaid), or (v) three (3) business day
following mailing by certified or registered mail, postage prepaid and return
receipt requested. Unless another address is specified in writing, notices,
requests, demands and communications to the Parties shall be sent to the
addresses indicated below:

If to the Company:

EveryWare Global, Inc.

519 North Pierce Avenue

Lancaster, OH 43130

Attention:         Kerri Cárdenas Love

Facsimile No.:   740.681.6078

If to the Consultant:

Monomoy Capital Management, L.P.

142 West 57th Street, 17th Floor

New York, NY 10019

Attention:          Daniel Collin

                           Stephen Presser

Facsimile No.:   (212) 699-4010

 

5



--------------------------------------------------------------------------------

8. Assignment; Successors and Assigns. This Agreement and the rights, duties and
obligations of the Company and the Subsidiaries hereunder may not be assigned or
delegated by the Company or any Subsidiary without the prior written consent of
the Consultant. All covenants, promises and agreements by or on behalf of the
Parties contained in this Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective heirs, legal representatives,
successors and assigns.

9. Amendments. No modification, amendment, supplement or supplement of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by the Consultant and the Company. No waiver of any provision
of this Agreement shall be effective unless the same shall be in writing and
signed by the waiving Party.

10. Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in New York County, New York for the purpose of
any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry proceeding or investigation to any court other than one of
the above named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this Agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above.
Notwithstanding the foregoing, any party to this Agreement may commence and
maintain an action to enforce a judgment of any of the above named courts in any
court of competent jurisdiction. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by Delaware law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 7 hereof is reasonably
calculated to give actual notice.

11. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to the conflicts of laws provisions thereof.

12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM, OR
COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH (I) THIS AGREEMENT OR THE
VALIDITY,

 

6



--------------------------------------------------------------------------------

PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (II) THE
ACTIONS OF THE PARTIES IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

13. Section Headings. The headings of each section are contained herein for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

14. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties hereto with regard to the subject matter hereof and supersedes and
replaces all prior agreements, understandings and representations, oral or
written, with regard to such matters.

15. Severability. If any provision of this Agreement or application thereof
under any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and shall not invalidate or
render unenforceable such provision or application in any other jurisdiction. If
any provision is held void, invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances.

16. Electronic Delivery; Counterparts. This Agreement and any signed agreement
or instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .peg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any Party hereto, each other Party hereto or thereto shall re-execute the
original form of this Agreement and deliver such form to all other Parties. No
Party hereto shall raise the use of Electronic Delivery to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

17. Further Assurances. Each Party hereto agrees to use all reasonable efforts
to obtain all consents and approvals, and to do all other things, necessary for
the transactions contemplated by this Agreement. The Parties agree to take such
further action and to deliver or cause to be delivered any additional agreements
or instruments as any of them may reasonably request for the purpose of carrying
out this Agreement and the agreements and transactions contemplated hereby.

18. Attorneys’ Fees. If any action at law or in equity is necessary or desirable
to enforce or interpret the terms of this Agreement, to protect the rights
obtained hereunder, or where any provision hereof is validly asserted as a
defense, then the prevailing Party shall be entitled to recover from the
non-prevailing Party its reasonable attorneys’ fees incurred in connection
therewith, including attorneys’ fees on appeal, and all costs and disbursements,
in addition to any other available relief or remedy to which it may be entitled.

 

7



--------------------------------------------------------------------------------

19. Confidentiality. Consultant agrees that, during the Term and for a period of
one year thereafter, Consultant will not disclose to anyone any proprietary,
non-public information of the Company which Consultant became aware of solely
and exclusively as a result of the provision of services hereunder (the
“Confidential Information”). Confidential Information shall not include
information that, at the time of disclosure (i) is or becomes generally
available to the public other than as a result of any breach of this Section 19
by Consultant; (ii) is or becomes available to Consultant on a non-confidential
basis from a third-party source; (iii) was known by or in the possession of
Consultant prior to being disclosed by or on behalf of the Company; (iv) was
developed independently by Consultant without reference to or reliance upon the
Confidential Information; or (v) is requested or required to be disclosed
pursuant to applicable federal, state or local law, regulation or a valid order
made or issued by a court or governmental agency of competent jurisdiction.

20. Construction. The construction of this Agreement shall not take into
consideration the Party who drafted or whose representative drafted any portion
of this Agreement, and no canon of construction shall be applied that resolves
ambiguities against the drafter of a document.

21. Review by Board. The Company for itself and each Subsidiary represents and
warrants to each Consultant Indemnitee that its board of directors or similar
governing body has reviewed the terms of this Agreement and approved, consented
to and ratified all provisions contained therein. The Company agrees to take,
and to cause its Subsidiaries and affiliates to take, all action requested by
any Consultant Indemnitee such that such Consultant Indemnitee receives the full
benefit contemplated by the terms hereof (including those set forth and
contemplated by Section 6).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Consulting Agreement as of
the date first above written.

 

MONOMOY CAPITAL MANAGEMENT, L.P. By:  

/s/ Andrea Cipriani

Name:   ANDREA CIPRIANI Title:   CFO EVERYWARE GLOBAL, INC. By:  

/s/ Kerri Cárdenas Love

Name:   Kerri Cárdenas Love Title:   CAO, GC & Secretary

[Signature Page to Consulting Agreement]